Order entered April 7, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00386-CV

                          IN RE MICHAEL A. BLOOM, Relator

                    Original Proceeding from the Probate Court No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. PR-14-01380-3

                                         ORDER
                 Before Chief Justice Wright, Justice Lang and Justice Brown

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY relator’s Emergency Motion to Stay Order of April 1, 2016 Ordering Relator to

Vacate His House. We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   ADA BROWN
                                                          JUSTICE